Case 1:20-cv-04299-JSR Document 53 Filed 06/25/20 Page 1 of 2
Case 1:20-md-02941-JSR Document 46 Filed 06/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Kirschner, et al. v. DFA Investment Dimensions Group

Inc. US Core Equity 1 Portfolio, et al., No. 20-cv-04299 PROPOSED ORDER

)
IN RE: NINE WEST LBO SECURITIES LITIGATION ) No. 1:20-md-02941-JSR
)
) NOTICE OF
Pertains to: ) WITHDRAWAL OF
) COUNSEL AND
)
)

 

NOTICE OF WITHDRAWAL OF COUNSEL AND PROPOSED ORDER

PLEASE TAKE NOTICE that Daniel H. Gold of the Jaw firm Haynes and Boone, LLP is
hereby withdrawn as counsel of record for defendants HBK Master Fund L.P. and HBK
Quantitative Strategies Master Fund LP (collectively, the “HBK Defendants”) in the above-
captioned consolidated multidistrict action (the “MDL Action”).

Mr. Gold appeared on behalf of the HBK Defendants in Kirschner, et al. v. DFA
Investment Dimensions Group Inc. US Core Equity 1 Portfolio, et al., No. 1:20-cv-04299-JSR
(S.D.N.Y.), one of the cases consolidated into the MDL Action, when that case was pending in
the United States District Court for the Northern District of Texas (No. 3:20-cv-00374-L). See
Kirschner, No. 1:20-cv-04299-JSR, at ECF No. 21.

The law firm Wilmer Cutler Pickering Hale and Dorr LLP will continue as counsel for
the HBK Defendants in the MDL Action, with Philip D. Anker assuming the role of lead
counsel. Mr. Anker is e-filing the instant notice on Mr. Gold’s behalf, and with Mr. Gold’s
permission.

Mr. Gold is not retaining or charging a lien.

 

 

 

 

 

 
Case 1:20-cv-04299-JSR Document 53 Filed 06/25/20 Page 2 of 2
Case 1:20-md-02941-JSR Document 46 Filed 06/25/20 Page 2 of 2

Accordingly, pursuant to Local Civil Rule 1.4, the HBK Defendants respectfully request

that the Court order the withdrawal of Daniel H. Gold.

Dated: June 25, 2020
New York, NY

SO ORDERED.

Dated: New York, New York

CS /a5) , 2020
Ved Kazi
Honorable Jed S. Rakoff

United States District Judge
Southern District of New York

 

Respectfully submitted,

/s/ Philip D. Anker

Philip D. Anker

Ross E. Firsenbaum

WILMER CUTLER PICKERING
HALE AND DORR LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007

(t) (212) 230-8890

(f) (212) 230-8888

philip.anker@wilmerhale.com

ross.firsenbaum@wilmerhale.com

Attorneys for HBK Defendants

 

 

 

 

 

 
